DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/2020 and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” in claims 1-10 and 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites, inter alia, "a program for causing a computer to function as”  Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (See MPEP 2106.03).  Claim 12 is directed to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. US 2008/0069551 in view of Hatanaka JP 2008271246.

Re claims 1 and 11-12, Wakamatsu discloses an information processing apparatus and an information processing method comprising: a control unit that selects a reference image from a plurality of images continuously captured by an image capturing apparatus (image capturing device) (an image with a smallest amount of 
However, Hatanaka discloses that it is well known in the art for an imaging device to include an angular velocity sensor (19) that detects camera shake when images are captured (figure 1; page 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an angular velocity sensor for detecting shake as disclosed by the Hatanaka reference in the information processing apparatus disclosed by the Wakamatsu reference.  Doing so would provide a means for reducing the effects of shake of an image capturing device on the images that are captured using the device by accurately detecting the amount of shake of the image capturing device while images are being captured.

Re claim 2, Wakamatsu further discloses that the control unit acquires, on a basis of the information, an index indicating magnitude of blurring in each of the plurality of images, and selects, as a reference image, an image with the smallest magnitude of blurring indicated by the index (image data having the smallest amount off shake is selected as a base image used in shake correction) (paragraphs 19, 48-53).

Re claim 4, Hatanaka JP2008271246 further discloses that the control unit calculates the index on a basis of an angular velocity of the image capturing apparatus acquired a plurality of times by a gyro sensor (19) during one exposure time when each of the plurality of images is captured (a blur signal is detected at intervals of 1msec by a gyro sensor 19 and a motion during image capture and an index is calculated on the basis of the angular velocity of the imaging device acquired plural times during one exposure period by the gyro sensor) (pages 5-6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. US 2008/0069551 in view of Hatanaka JP 2008271246 and further in view of Horie JP 2006115346.

Re claim 5, the combination of the Wakamatsu and Hatanaka references discloses all of the limitations of claim 4 above.  However, the combination fails to specifically disclose that the control unit sets an axis in an image capturing direction of the image capturing apparatus as a roll axis, and uses at least one of angular velocities relative to a pitch axis or a yaw axis, the pitch axis and the yaw axis being orthogonal to the roll axis, to calculate the index.
However, Horie discloses that it is well known in the art for an imaging device with shake correction to include a detection unit (4) that includes an x-axis angular velocity sensor (4a), a y-axis angular velocity sensor (4b) and a z-axis angular velocity sensor (4c) (using pitch or yaw angle in camera shake blur correction is well .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. US 2008/0069551 in view of Hatanaka JP 2008271246 and further in view of Fujita JP 2017126889.

Re claim 9, the combination of the Wakamatsu and Hatanaka references discloses all of the limitations of claim 2 above.  However, the combination fails to specifically disclose that the control unit superimposes, on the reference image, an image with the index equal to or less than a predetermined threshold among the remaining images.
However, Fujita discloses that it is well known in the art for an imaging device determine a gyro point of variation and to exclude frames that exceed a set threshold value from an image synthesis/superimposition process (figure 7; pages 5-6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of excluding frames that exceed a threshold .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. US 2008/0069551 in view of Hatanaka JP 2008271246 and further in view of Koizumi JP 2012014268.

Re claim 10, the combination of the Wakamatsu and Hatanaka references discloses all of the limitations of claim 2 above.  However, the combination fails to specifically disclose that the control unit sets weight in accordance with the index, and after applying the weight to each index of the plurality of images, superimposes the remaining images on the reference image.
However, Koizumi discloses that it is well known in the art for an imaging device to set a weight in accordance with an index and after applying the weight to each index of the plurality of images superimpose the remaining images on a reference image (image synthesis process is performed using weight values for photographic images continuously acquired) (abstract, pages 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of applying weights to captured image frames as part of an image .

Allowable Subject Matter
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 3, the prior art fails to teach or suggest, an information processing apparatus having the specific configurations disclosed in claim 3, wherein the information processing apparatus comprises: a control unit that selects a reference image from a plurality of images continuously captured by an image capturing apparatus, on a basis of information of the image capturing apparatus acquired by an inertial sensor when each of the images is captured, and superimposes remaining images on the reference image, to combine the images into one image, wherein the control unit superimposes the remaining images on the reference image in ascending order of the indices, to combine the images.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayanagi US 2017/0155842 discloses an image blur correction apparatus for a camera.
Wakamatsu US 2017/0078577 discloses an image blur correction apparatus for a camera including yaw, pitch, and roll shake correction.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
 (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699